DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as the species 5’ of dicer or RNase cleavage site of the pre-miRNA, pre-miR-34a and pre-miR-124, siRNA, let-7c and miR-298, miR-124, and aptamers in the reply filed on 8/16/22 is acknowledged.
It is noted that applicant elected siRNA as the inserted RNA.
Claims 89-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/22.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in Figure 3A, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings filed on 11/17/20 are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 79, the phrase "derived from" renders the claim indefinite because the specification does not define the metes and bounds of the term “derived” and it is unclear which miRNAs necessarily meet this vague and indefinite limitation and could be considered to be derived from any other miRNA.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a polynucleotide of any length (i.e. thousands of nucleotides) comprising a tRNA operably linked in any configuration to two or more pre-miRNAs, wherein each of the pre-miRNAs are operably linked in any configuration to any type of inserted RNA molecule that is heterologous to the pre-miRNA.
Firstly, the specification demonstrates a single species of configurations of tRNA, pre-miRNA, and miRNA (or siRNA), which is not representative of the entire possible genus of compounds connected in various possible configurations that would result in the intended function.  Claim 73 requires for all or part of the stem-loop anticodon of the tRNA to be replaced with the pre-miRNA, demonstrating the variance from a tRNA attached to a pre-miRNA attached to an inserted RNA.  The specification does not adequately describe the specific structure required for the function.
Additionally, the specification demonstrates attachment to a miRNA or siRNA sequence, which are minimal species of any possible inserted RNA.  The specification does not adequately describe the genus of possible inserted RNAs that would result in the function.  Even with regards to miRNA or siRNA, it appears that the miRNA or siRNA needs to be inserted at one of the ends of the pre-miRNA or one of the ends of a dicer RNase cleavage site of the pre-miRNA, whereas claim 72 encompasses the compounds operably linked in any configuration.
Thus it is clear that the specification does not disclose a representative number of species for inserted RNAs that function within the instantly recited broadly configured formulation.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72-88 is/are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (J Pharmacol Exp Ther, 354, 131-141, 2015), in view of Lin et al. (J. Gene Ther., 2016, 2(1), 1-14), Scherer et al. (Nucleic Acids Research, 2007, 35, 8, 2620-2628), Rohde et al. (Nucleic Acids Research, 25, 3, 2015, 141-151), and Boudreau et al. (Molecular Therapy, 17, 1, 2009, 169-175).
Wang et al. is of record and cited on the IDS filed on 11/17/20.
The applied reference (Wang et al.) has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Wang et al. teach utilizing tRNA fusion pre-miR-34a with favorable cellular stability.  Wang et al. teach that tRNA-carried pre-miR-34a was precisely processed to mature miR-34a within human carcinoma cells including human non-small-cell lung cancer and hepatocarcinoma.  tRNA/mir-34a inhibited the proliferation of various types of human carcinoma cells and to a much greater degree than the control tRNA (abstract, page 131).
The pre-miRNA is linked to a heterologous RNA molecule, the miR-34a sequence (Figure 1A).  All or part of the stem-loop anticodon of the tRNA is replaced with the pre-miRNA (Figure 1A).
The inserted RNA molecule is inserted 5’ of a dicer or RNase cleavage site of the pre-miRNA (Figure 1A).
Operably linking the tRNA to two or more pre-miRNAs is considered to be a matter of design choice given that it was known that tRNAs can be successfully utilized to deliver pre-miRNAs.  
Additionally, the length of the polynucleotide being between 275-400 nt in length is a matter of design choice and is dependent upon the selected pre-miRNA/inserted RNA sequence lengths.
It is noted that any combination of pre-miRNAs known in the art to treat the same condition would be an obvious selection for the tRNA-pre-miRNA delivery system of Wang et al. given the benefits taught by Wang et al.  With regards to the addition of pre-miR-124, this would have been an obvious selection because Lin et al. teach that miR-124 suppresses tumor cell proliferation and invasion by targeting CD164 signaling pathway in non-small cell lung cancer (page 1).  Therefore, miR-34a and miR-124 were known to both result in treatment of non-small cell lung cancer and would  therefore be obvious to deliver them in the same construct, wherein Wang et al. teaches the advantages of the construct being a tRNA.
	With regards to claim 79, any miRNA can be considered to be derived from another given each have the same four possible nucleotides. 
It would have been obvious for the inserted RNA to be a siRNA because Scherer et al. teach delivery of siRNAs from tRNA constructs (Figure 1).  Given the benefits taught by Wang et al. regarding the presence of a pre-miRNA stem, and the success of delivering the inserted mature miRNA, it would have been obvious to utilize the tRNA/pre-miRNA to deliver another type of nucleic acid such as an siRNA.  Scherer et al. teach successful tRNA delivery of siRNAs via expression constructs.
Additionally, it would have been obvious to incorporate an aptamer because it was known that aptamer/miRNA chimera with tumor specific aptamers provides a therapeutic option to treat cancers, as taught by Rohde et al. (page 141).  Combination of various compounds that were known to be delivered for the same use is not considered inventive.  Rohde et al. teach liposome transfection, which is a known and obvious composition for transfection of nucleic acids.  The transfected cells are host cells.
	Additionally, it was known to incorporate nucleic acids into viral vectors for delivery, which is an obvious selection as a matter of design choice.  For example, Boudreau et al. teach that miRNAs can be used as siRNA shuttles and can be delivered via viral vectors (pages 169, 172).


Claims 72-88 is/are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (J Pharmacol Exp Ther, 354, 131-141, 2015), in view of Lin et al. (J. Gene Ther., 2016, 2(1), 1-14), Scherer et al. (Nucleic Acids Research, 2007, 35, 8, 2620-2628), Rohde et al. (Nucleic Acids Research, 25, 3, 2015, 141-151), and Boudreau et al. (Molecular Therapy, 17, 1, 2009, 169-175), as set forth above, further in view of Wang et al. (WO 2015/183667 A1).
The applied reference (Wang et al.) has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Wang et al. is additional evidence that it would have been obvious to incorporate a siRNA as the inserted RNA.  Wang et al. teaches delivery of miRNA or siRNA from a tRNA/pre-miRNA construct (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635